Title: To Thomas Jefferson from Benjamin Harwood, 28 September 1804
From: Harwood, Benjamin
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Annapolis September 28h: 1804.
               
               I have the honor to inform you, that I have received an Appointment from the Executive of this State, which precludes me from holding an Office under the Government of the United States. You will therefore be pleased to consider this communication as my resignation of the Office as Commissioner of Loans for the United States in the State of Maryland from and after the 30th. instant. Permit me Sir to mention Mr. Henry Hall Harwood as a person well qualified to conduct and execute the duties of that Office, He is a Gentleman conversant in that business having acted in my Office for a number of Years, and who I can, with confidence recommend as a Man of probity and attention to business.
               
               I have the honor to be With perfect respect Sir, Your Obt Servant
               
                  
                     B. Harwood
                  
               
            